DETAILED ACTION
Response to Amendment
The Amendment, filed on  01/24/2022 has been entered and acknowledged by the Examiner.
Claims 1-20 are pending in the instant application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claims 1 and 14, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 1 and 14, and specifically comprising the limitation of “wherein the first pitch is selected such that a first product of the first pitch and the first difference is equal to or less than a visible light wavelength of the display output ” including the remaining limitations.
	Claims 2-13 and 15-20 are allowable, at least, because of their dependencies on claims 1 and 14, respectively,
	
Examiner Note:  Battersby (US Patent No. 6,069,650, previously cited)  discloses, at least in figures 1-2, and column 3, a display device (fig.1)  which is switchable between a single view mode and a multiple view mode (autostereoscopic, see title, applicant states in specification, page 1, lines 13-14, that it presents different images for different viewers at different locations), comprising: a display panel (10, col. 3, line 49), wherein the display device has rows and columns of sub-pixels (abstract)  and a display output side (right side in fig. 2), wherein the display panel (10) is arranged to produce a display output (lines 60-61, col. 3); and a lenticular lens 
wherein the lenticular lens elements (16) are adjacent to a non-switchable optically transparent layer (36, col. 5, lines 23-25) , wherein the non-switchable optically transparent layer (36) has  an inverse lenticular shape (see in fig. 2, how lens protrusions 16 fit into the recesses) 3wherein  the electro-optic material  comprises a first cholesteric liquid crystal component, wherein the first cholesteric liquid crystal component has  an effective refractive index which is controllable by application of an electrical stimulus (see abstract), wherein the first cholesteric liquid crystal component has  a first  ordinary refractive index and a first  extra- ordinary refractive index (inherent in birefringent materials like LC), wherein the first ordinary refractive index differs from the first extra-ordinary refractive index by a first difference (they always do), wherein the first cholesteric liquid crystal component comprises  a first helical structure (inherent in a cholesteric LC), wherein the first helical structure is defined by a first pitch (inherent).
However, the LC material of Battersby is nematic not cholesteric but he suggests that other LC materials may be used (col. 3, lines 1-2).
Doane et al (US Patent No. 6,518,944, previously cited) teaches that Cholesteric LC has many advantages over TN LC among which is they don’t require power to maintain an image and the reflectivity can be adjusted (see column 4, 2nd paragraph).

 Battersby fails to disclose: wherein the first pitch is selected such that a first product of the first pitch and the first difference is equal to or less than a visible light wavelength of the display output.  
Guo (Chinese Pub. No. CN 108828857, English machine translation attached) teaches that the product of the pitch and the average of  the ordinary and extraordinary indices determines the. wavelength of the desired light. This is not the same as the difference (see page 5, last 5 lines and page 6 lines 1-5 of Guo).
Tanaka et al (US Patent No. 5,488, 499) and others teach that the “mauguin condition” must be satisfied for transmission of light which states that the product of the pitch and the difference between the ordinary and extraordinary indices must be greater than the wavelength , not less than or equal to, as claimed (see paragraph 7, line 24 and 31-42)

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
--------------------------------------------------------------------------------------------------------------
	


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879